Dear Mr. Dupont:
We received your request on behalf of the Louisiana Assessors' Association regarding the Assessors' Retirement Fund.  You question whether the amount used to finance the fund is based upon the total taxes shown to be collected on the tax rolls, including that amount shown to be exempt by virtue of the homestead exemption, or upon the total taxes shown to be collected less that amount shown to be exempt by virtue of the homestead exemption.
La.R.S. 11:1481, in pertinent part, provides as follows:
The fund shall be financed as set forth hereunder:
 (1)(a)  Each sheriff and ex officio tax collector of the state of Louisiana is hereby authorized and required to deduct one-fourth of one percent of taxes shown to be collectible by the tax rolls, including that shown on the tax rolls to be exempted by virtue of the homestead exemptions of each respective parish, and the city tax collector for the City of New Orleans is hereby authorized and required to deduct one percent of taxes shown to be collectible by the tax rolls, including that shown on the tax roll to be exempted by virtue of homestead exemptions, for the city of New Orleans, which money each respective sheriff, tax collector, or any other person performing said duties shall remit to the Assessors' Retirement Fund in a lump sum from first tax collections each year  or periodically at the same time said sheriff and tax collector shall disburse funds to the tax recipient bodies of his respective parish.  The amount remitted to the Assessors' Retirement Fund shall be based on the total amount of taxes shown to be collectible on the roll, including that shown on the tax roll to be exempted by virtue of homestead exemption, on that date the tax roll is filed for collection.  (Emphasis added).
The statute very clearly states that the amount for the fund is one-fourth of one percent of taxes shown to be collectable by the tax rolls including that shown to be exempted by virtue of the homestead exemption.  Thus, it is our opinion that the amount placed in the assessors' retirement fund includes the amount shown to be exempt by virtue of the homestead exemption.
We trust that this adequately responds to your request.  If you have any questions or comments, please feel free to contract our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ____________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released: September 16, 2002